Citation Nr: 0217621	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  01-05 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral pes planus.

(The issue of entitlement to service connection for 
bilateral hearing loss will be the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the benefits sought on 
appeal.  Additional development has been undertaken at the 
Board pursuant to the development authority granted in 67 
Fed. Reg. 3099 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9) on the issue of entitlement to service connection 
for bilateral hearing loss.  As such, that issue will be 
addressed in a separate decision following completion of the 
requested development and notice to the veteran.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for pes 
planus in a November 1971 rating decision.  The veteran was 
notified of this decision and of his appellate rights, but 
did not appeal the denial.

2.  Evidence submitted since the time of the RO's November 
1971 decision denying service connection for pes planus 
bears directly and substantially upon the issue at hand, is 
not duplicative and/or cumulative, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The veteran has congenital bilateral pes planus which 
increased in severity as a consequence of his active 
service.



CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for pes planus in November 1971 is new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2002).

2.  The veteran's claim of entitlement to service connection 
for bilateral pes planus is reopened.  38 U.S.C.A. §§ 1110, 
7104, 7105 (West 1991 & Supp. 2002).

3.  Bilateral pes planus was aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.306 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the record 
on appeal and for the reasons expressed immediately below 
finds that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 


VA has a duty under the VCAA to notify the veteran and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform 
the veteran as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA in a statement of the case dated in 
June 2001, and had previously been advised of the need to 
submit new and material evidence sufficient to reopen his 
claim on appeal in September 2000.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that the 
veteran was clearly notified of the evidence necessary to 
substantiate his claim and the responsibilities of the 
parties in obtaining evidence.  Under these circumstances, 
the Board finds that the notification requirement of the 
VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  After reviewing the record, the Board finds that 
VA has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence, affording him 
physical examinations, and by requesting an independent 
medical opinion regarding the etiology of the veteran's 
current foot disability.  It appears that all known and 
available medical records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran 
and his representative have been accorded ample opportunity 
to present evidence and argument in support of the veteran's 
claim.  The veteran was afforded the opportunity to testify 
before an RO hearing officer and/or a member of the Board, 
but declined to do so.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

The issue as certified on appeal is entitlement to service 
connection for bilateral pes planus.  The Board notes, 
however, that this issue was originally denied in a November 
1971 rating decision.  The veteran did not appeal the 1971 
denial and, as a consequence, that decision became final.  
See 38 U.S.C.A. § 7105(c).

Upon requesting service connection for a foot condition in 
December 1999, the RO advised the veteran that he was 
required to submit new and material evidence to reopen the 
finally denied claim.  In a January 2001 rating decision, 
the RO implicitly reopened the claim by denying entitlement 
to service connection for bilateral pes planus on the 
merits.  Notwithstanding the RO's reopening of the veteran's 
claim and its denial on the merits, the Board is required to 
address the issue of reopening.  See Barnett v. Brown, 83 
F.3d 1380 (1996).  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect 
to the claim which has been disallowed.  See 38 U.S.C.A. § 
5108;      38 C.F.R. § 3.156.  "New and material evidence" 
is defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence of record clearly shows that the veteran made 
application for VA compensation benefits in March 1971.  At 
that time, he asserted that problems with his feet began in 
December 1969.  The veteran's service medical records, 
however, are void of any complaints of or treatment for foot 
problems.

In August 1971, the veteran underwent VA examination and was 
determined to have bilateral pes planus to one degree or 
"first degree".  An opinion was not rendered as to whether 
the veteran's foot disability was a consequence of his 
military service.

In September 2000, the veteran underwent VA examination and 
was determined to have plantar fasciitis with mild to 
moderate pes planus bilaterally.  Again, no opinion was 
rendered regarding the etiology of the veteran's foot 
disability.  Therefore, the Board sought an independent 
medical opinion in February 2002 pursuant to 38 C.F.R. 
Section 3.328 which provides that an advisory medical 
opinion may be obtained from one or more medical experts who 
are not employees of VA.  Consequently, following a review 
of the veteran's claims folder, a medical professional 
opined in April 2002 that the veteran had congenital 
bilateral pes planus which was aggravated by prolonged 
standing and walking performed during his military service.

Given the evidence as outlined above, the Board finds that 
the evidence submitted and obtained by VA since the November 
1971 denial of entitlement to service connection for pes 
planus is both new and material in that it bears directly 
and substantially upon the issue on appeal.  As such, the 
veteran's previously denied claim is reopened and must be 
considered on the merits.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A 
preexisting disease will be presumed to have been aggravated 
by military service when there is an increase in disability 
during such service, unless there is a specific finding that 
the increase is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Given the evidence as outlined above, the Board finds that 
the veteran had a preexisting foot disability in that his 
bilateral pes planus is congenital.  The medical evidence 
shows an increase in disability as a result of prolonged 
standing and walking during service, which is beyond the 
natural progression of the disability.  Consequently, the 
Board finds that the veteran's bilateral pes planus was 
aggravated by active service and, as such, service 
connection is hereby granted.

 
ORDER

New and material evidence having been submitted, the claim 
of entitlement to service connection for bilateral pes 
planus is reopened.

Service connection for bilateral pes planus is granted 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

